                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

 Jennifer Ann Jasmaine f/k/a Duane L.    )           JUDGMENT IN CASE
                 Fox,
                                         )
             Plaintiff(s),               )            3:18-cv-00314-FDW
                                         )
                  vs.                    )
                                         )
 North Carolina Prison Legal Services,   )
            Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 20, 2019 Order.

                                               August 20, 2019
